—Judgment unanimously affirmed. Memorandum: Defendant’s knowing, voluntary and intelligent waiver of the right to appeal encompasses defendant’s challenge to the severity of the sentence (see, People v Allen, 82 NY2d 761, 763; see also, People v Hidalgo, 91 NY2d 733, 737). In any event, the negotiated sentence is neither unduly harsh nor severe. (Appeal from Judgment of Supreme Court, Erie County, Wolfgang, J. — Manslaughter, 1st Degree.) Present — Green, J. P., Lawton, Pigott, Jr., Scudder and Balio, JJ.